In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00139-CR

ANTHONY LAVELLE CASTERBERRY,               §   On Appeal from the 78th District Court
Appellant
                                           §   of Wichita County (DC78-CR2021-0399)

                                           §   July 28, 2022
V.
                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Elizabeth Kerr_________________
                                         Justice Elizabeth Kerr